             Case 20-33900 Document 1025 Filed in TXSB on 11/05/20 Page 1 of 7




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    TAILORED BRANDS, INC., et al.,1                                   )   Case No. 20-33900 (MI)
                                                                      )
                                       Debtors.                       )   (Jointly Administered)
                                                                      )   (Emergency Hearing Requested)

                           DEBTORS’ EMERGENCY MOTION FOR ENTRY
                   OF AN ORDER (I) RESETTING THE CONFIRMATION HEARING
                  AND (II) EXTENDING CERTAIN DEADLINES RELATED THERETO

             Emergency relief has been requested.
             If you object to the requested relief or you believe that emergency consideration is not
             warranted, you must file a written response prior to the below date by which relief is
             requested. Otherwise, the Court may treat the request as unopposed and grant the
             relief requested.
             Relief is requested no later than November 6, 2020.

             1.      The   above-captioned         debtors     and    debtors      in   possession      (collectively,

the “Debtors”)2 state as follows in support of this motion (this “Motion”):

                                                     Background

             2.      On the Petition Date, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors’ chapter 11 cases have been consolidated for

procedural purposes only and are being jointly administered pursuant to Bankruptcy Rule 1015(b)


1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at http://cases.primeclerk.com/TailoredBrands. The location of the Debtors’ service
      address in these chapter 11 cases is: 6100 Stevenson Boulevard, Fremont, California 94538.

2     A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
      chapter 11 cases, are set forth in greater detail in the Declaration of Holly Etlin, Chief Restructuring Officer of
      Tailored Brands, Inc., in Support of Chapter 11 Petitions and First Day Motions [Docket No. 20] (the “First Day
      Declaration”), filed contemporaneously with the Debtors’ voluntary petitions for relief filed under chapter 11 of
      title 11 of the United States Code (the “Bankruptcy Code”), on August 2, 2020 (the “Petition Date”).
        Case 20-33900 Document 1025 Filed in TXSB on 11/05/20 Page 2 of 7




[Docket No. 41]. The Debtors are operating their business and managing their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No request

for the appointment of a trustee or examiner has been made in these chapter 11 cases.

On August 11, 2020, the United States Trustee for the Southern District of Texas appointed an

official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code

[Docket No. 242] (the “Creditors Committee”).

        3.       On September 3, 2020, the Debtors filed the Debtors’ Motion for Entry of an Order

(A) Approving the Disclosure Statement, (B) Establishing the Voting Record Date, Voting

Deadlines, and Other Dates, (C) Approving Procedures for Soliciting, Receiving, and Tabulating

Votes on the Plan, and (D) Approving the Manner and Forms of Notice and Other Related

Documents [Docket No. 524] (the “Disclosure Statement Motion”).3

        4.       On October 9, 2020, the Court entered an order approving the Disclosure Statement

Motion [Docket No. 843, re-entered at Docket No. 857 for noticing purposes] (the “Disclosure

Statement Order”), establishing certain dates with respect to the solicitation of votes to accept or

reject the Plan, voting on the Plan, and confirming the Plan.

                                              Relief Requested

        5.       The Debtors seek entry of an order, substantially in the form attached hereto

(the “Order”), resetting the Confirmation Hearing Date and extending certain of the deadlines

originally established in the Disclosure Statement Order as follows:




3   Capitalized terms used but not defined herein have the meaning given to such terms in the Disclosure Statement
    Motion.

                                                        2
       Case 20-33900 Document 1025 Filed in TXSB on 11/05/20 Page 3 of 7




         Event                         Current Deadline/Time          New Deadline/Time
                                       (Prevailing Central Time)      (Prevailing Central Time)
         Deadline to File          the November 9, 2020               November 11, 2020 at
         Confirmation Brief                                           11:00 a.m., prevailing
                                                                      Central Time
         Confirmation Hearing Date November 10, 2020, at              November 12, 2020, at [●],
                                   1:30 p.m., prevailing              prevailing Central Time and
                                   Central Time                       continue on November 13,
                                                                      2020, at [●], prevailing
                                                                      Central Time

        6.       For the avoidance of doubt, the witness and exhibit lists for the Confirmation

Hearing shall be filed on November 9, 2020, at 12:00 p.m., prevailing Central Time.

        7.       This Motion is supported by the Debtors, the ABL Lenders, the Term Loan

Lenders (both as defined in the Plan), and the Creditors Committee. The Debtors are not aware

of any objections to this Motion.

                                      Jurisdiction and Venue

        8.       The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant to

rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of

a final order.

        9.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        10.      The bases for the relief requested herein are section 105 of title 11 of the United

States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), Bankruptcy Rule 9006, and rules

2002-1 and 9013-1 of the Bankruptcy Local Rules for the Southern District of Texas

(the “Bankruptcy Local Rules”).




                                                  3
       Case 20-33900 Document 1025 Filed in TXSB on 11/05/20 Page 4 of 7




                                          Basis for Relief

       11.     Section 105(a) of the Bankruptcy Code authorizes a court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.”

11 U.S.C. § 105(a). Bankruptcy Rule 9006(b) authorizes courts to extend deadlines that were

scheduled by a previous court order, and states, in pertinent part, that:

               when an act is required or allowed to be done at or within a specified period by
               these rules or by a notice given thereunder or by order of court, the court for cause
               shown may at any time in its discretion . . . with or without motion or notice order
               the period enlarged if the request therefor is made before the expiration of the period
               originally prescribed or as extended by a previous order.

Bankruptcy Rule 9006(b).

       12.     The Court has ample authority to modify the dates as requested herein.

The Disclosure Statement Order provides that the dates established therein are “subject to

modification as necessary or further order of the Court.” Disclosure Statement Order ¶ 5.

The Confirmation Hearing Notice, as approved by the Court through the Disclosure Statement

Order, provide that the Confirmation Hearing “may be continued from time to time by the debtors,

in consultation with the required consenting term loan lenders and the dip agent, or the court

without further notice other than by such adjournment being announced in open court or by a notice

of adjournment filed with the court and served on all parties entitled to notice,” Confirmation

Hearing Notice at p. 2. As mentioned above, this Motion is consensual, and no parties’ rights are

being prejudices by the relief requested herein.

       13.     Accordingly, the Debtors request that the Court grant the relief requested by

this Motion.




                                                   4
       Case 20-33900 Document 1025 Filed in TXSB on 11/05/20 Page 5 of 7




                                    Emergency Consideration

       14.     The Debtors respectfully request emergency consideration of this Motion in

accordance with Bankruptcy Local Rule 9013-1. This Motion solely requests procedural relief,

which is ultimately for the benefit of the Debtors, their estates, and all parties in interest.

Accordingly, the Debtors respectfully request that the Court approve the relief requested in

this Motion on an emergency basis.

                                               Notice

       15.     Notice of the hearing on the relief requested in the Motion has been provided by

the Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014, as well as

the Bankruptcy Local Rules, and is sufficient under the circumstances. The Debtors served parties

in interest, whether by facsimile, electronic mail, overnight courier or hand delivery, including

(a) the Office of the United States Trustee for the Southern District of Texas; (b) entities listed as

holding the 30 largest unsecured claims against the Debtors (on a consolidated basis);

(c) the Prepetition ABL Agent and the DIP Agent, and counsel thereto; (d) the agent under

the Debtors’ prepetition term loan facility and counsel thereto; (e) counsel to term lenders under

the Debtors’ prepetition term loan facility; (f) the indenture trustee for The Men’s Wearhouse, Inc.

7.00% Senior Notes due 2022, and counsel thereto; (g) the Office of the United States Attorney

for the Southern District of Texas; (h) the state attorneys general for states in which the Debtors

conduct business; (i) the Internal Revenue Service; (j) the Securities and Exchange Commission;

(k) the Environmental Protection Agency; (l) any party that has requested notice pursuant to

Bankruptcy Rule 2002. In light of the nature of the relief requested, no other or further notice need

be given.




                                                  5
      Case 20-33900 Document 1025 Filed in TXSB on 11/05/20 Page 6 of 7




       WHEREFORE, the Debtors respectfully request that the Court enter the Order granting the

relief requested herein and such other relief as the Court deems appropriate under the

circumstances.



 Houston, Texas
 November 5, 2020

 /s/ Matthew D. Cavenaugh
 Matthew D. Cavenaugh (TX Bar No. 24062656)    KIRKLAND & ELLIS LLP
 Kristhy Peguero (TX Bar No. 24102776)         KIRKLAND & ELLIS INTERNATIONAL LLP
 Veronica A. Polnick (TX Bar No. 24079148)     Joshua A. Sussberg, P.C. (admitted pro hac vice)
 Victoria Argeroplos (TX Bar No. 24105799)     Christopher Marcus, P.C. (admitted pro hac vice)
 JACKSON WALKER L.L.P.                         Aparna Yenamandra (admitted pro hac vice)
 1401 McKinney Street, Suite 1900              601 Lexington Avenue
 Houston, Texas 77010                          New York, New York 10022
 Telephone:      (713) 752-4200                Telephone:     (212) 446-4800
 Facsimile:      (713) 752-4221                Facsimile:     (212) 446-4900
 Email:       mcavenaugh@jw.com                Email:       joshua.sussberg@kirkland.com
              kpeguero@jw.com                               cmarcus@kirkland.com
              vpolnick@jw.com                               aparna.yenamandra@kirkland.com
              vargeroplos@jw.com
                                               -and-
 Co-Counsel to the Debtors
 and Debtors in Possession                     James H.M. Sprayregen, P.C.
                                               300 North LaSalle Street
                                               Chicago, Illinois 60654
                                               Telephone:       (312) 862-2000
                                               Facsimile:       (312) 862-2200
                                               Email:        james.sprayregen@kirkland.com

                                               Co-Counsel to the Debtors
                                               and Debtors in Possession




                                              6
       Case 20-33900 Document 1025 Filed in TXSB on 11/05/20 Page 7 of 7




                                     Certificate of Accuracy

        I certify that the foregoing statements are true and accurate to the best of my knowledge.
This statement is being made pursuant to Local Rule 9013-1(i).

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh


                                     Certificate of Service

        I certify that on November 5, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
